Title: From James Madison to Arthur Breese, 13 May 1796
From: Madison, James
To: Breese, Arthur


Sir
Philada May 13. 1796
Since I last communicated with you on the subject of the lot of land on the Mohawk, I have disposed of it to Mr. Bailey & Mr. Vanwyk; and have made it a part of the bargain that the lot shall be resurveyed at the joint expence of the parties, in order that the price may be adjusted to the quantity. The estimated quantity (nine hundred acres) was brought into doubt, by finding that the given lines reduced it considerably. Under this impression the resurvey was agreed on. It has since however been found, by consulting the line common to this lot, & the adjoining one belongg. to Col. Floyd, that the error has proceeded from an abridgment of one of the lines, not from a protraction of another. I consider it more probable therefore now, from the liberallty of original surveys, that a more accurate resurvey, will rather increase than diminish the quant[it]y. Whatever the event may be, I have to request the favor of you to represent me in the steps necessary for determining it. Mr. Bailey will be kind eno’ to make any advances which may be requisite on my part, & I shall not forget any of the kinds of obligation which your trouble in the business will lay me under. I will thank you to let me know the result as soon as the survey shall be finished by a line addressed to “James Madison Jr. Orange Court House to the care of J. Blair Esqr Fredg. Virga.[”]
